Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adithya et al (“Experimental Evaluation of a Beamforming Array Calibration System”, 2014 IEEE AEROSPACE CONFERENCE, IEEE, 1 March 2014 (2014-03-01), pages 1-7, XP032607422, DOI 10.1109/AERO.2014.6836524), hereinafter Adithya.  (Applicant’s submitted prior art).
Regarding claim 1, Adithya (Figure 3) teaches a board assembly used for a base station antenna, the board assembly including a first circuit board (beamformer circuit board) and a second circuit board (RF relay circuit board), wherein the first circuit board and the second circuit board are spaced apart from each other, the first circuit board has a plurality of first electrical connectors (SMA type connectors), the second circuit board has a plurality of second electrical connectors (SMA type connectors), the first electrical connectors and the second electrical connectors are electrically connected by a plurality of coaxial cable assemblies, each coaxial cable assembly extends between the first circuit board and the second circuit board, and includes a coaxial cable, a first corresponding electrical connector (SMA type connectors on each end of the coaxial cables) matching the first electrical connector on a first end of the coaxial cable, and a second corresponding electrical connector (SMA type connectors on each end of the coaxial cables) matching the second electrical connector on a second end opposite to the first end on the coaxial cable.
Regarding claim 7, as applied to claim 1, Adithya (Figure 3) teaches that the first electrical connectors and the second electrical connectors, as well as the first corresponding electrical connectors and the second corresponding electrical connectors are radio frequency connectors.
Regarding claim 8, as applied to claim 1, Adithya (Figure 3) teaches that the first electrical connectors and the second electrical connectors, as well as the first corresponding electrical connectors and the second corresponding electrical connectors are respectively arranged in an array.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 1-8, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2013/0070819 A1), hereinafter Zhao. (Applicant’s submitted prior art).
Regarding claim 1, Zhao (Figure 5, para [0051] to [0055]) teaches a board assembly used for a base station antenna, the board assembly including a first circuit board (phase shifter board) and a second circuit board (transceiver board), wherein the first circuit board and the second circuit board are spaced apart from each other, the first circuit board has a plurality of first electrical connectors, the second circuit board has a plurality of second electrical connectors, the first electrical connectors and the second electrical connectors are electrically connected by a plurality of cable assemblies (para [0055]), each cable assembly extends between the first circuit board and the second circuit board.
Zhao does not explicitly mention that the cable assemblies are coaxial cable assemblies and includes a coaxial cable, a first corresponding electrical connector matching the first electrical connector on a first end of the coaxial cable, and a second corresponding electrical connecter matching the second electrical connector on a second end opposite to the first end on the coaxial cable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assemblies or Zhao with coaxial assemblies which include a coaxial cable, a first corresponding electrical connector matching the first electrical connector on a first end of the coaxial cable, and a second corresponding electrical connecter matching the second electrical connector on a second end opposite to the first end on the coaxial cable, doing so would provide optimum RF signal transfer from components on the first circuit board to components on the second circuit board for optimum antenna performance.
Regarding claim 2, as applied to claim 1, Zhao (Figure 5) teaches that the board assembly includes a reflector (reflecting plate), and the first circuit board (phase shifter board) is mounted on the reflector.
Regarding claim 3, as applied to claim 1, Zhao (Figure 5) teaches that the board assembly includes a radiator plate or support backplate, and the second circuit board is mounted on the support backplate.
Regarding claim 4, as applied to claim 2, Zhao (Figure 5) teaches that the board assembly includes a radiator plate or support backplate, the second circuit board (transceiver board) is mounted on the support backplate, and the reflector (reflecting plate) and the support backplate are spaced apart from each other by at least one spacer (framework), thus making the first circuit board and the second circuit board spaced apart from each other.
Regarding claim 5, as applied to claim 4, Zhao (Figure 5) teaches that the board assembly includes at least one spacer composed of a metal molded member and/or at least one spacer comprising a plastic pillar.
Regarding claim 6, as applied to claim 3, Zhao (Figure 5) teaches that the board assembly includes an array of radiators (coaxial dipole), and the radiators extend from the reflector in a direction away from the second circuit board.
Regarding claim 7, as applied to claim 1, Zhao (Figure 5, para [0051] to [0055]) teaches that the first electrical connectors and the second electrical connectors, as well as the first corresponding electrical connectors and the second corresponding electrical connectors are radio frequency connectors.
Regarding claim 8, Zhao (Figure 5, para [0051] to [0055]), as applied to claim 1, teaches that the first electrical connectors and the second electrical connectors, as well as the first corresponding electrical connectors and the second corresponding electrical connectors are respectively arranged in an array.
Regarding claim 10, Zhao (Figures 5 and 7) teaches a base station antenna including a radome and a board assembly as defined in claim 1 housed in the radome.
Regarding claim 11, Zhao (Figure 5) teaches a board assembly for a base station antenna conrprising first circuit board (phase shifter board) and second circuit board (transceiver board) spaced apparat from and generally parallel with each other; a plurality of first electrical connectors mounted on the first circuit board; a plurality of second electrical connectors mounted on the second circuit board, a plurality of cable assemblies.
Zhao does not explicitly mention that the cable assemblies are coaxial cable assemblies and includes a coaxial cable, a first corresponding electrical connector matching the first electrical connector on a first end of the coaxial cable, and a second corresponding electrical connecter matching the second electrical connector on a second end opposite to the first end on the coaxial cable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assemblies or Zhao with coaxial assemblies which include a coaxial cable, a first corresponding electrical connector matching the first electrical connector on a first end of the coaxial cable, and a second corresponding electrical connecter matching the second electrical connector on a second end opposite to the first end on the coaxial cable, doing so would provide optimum RF signal transfer from components on the first circuit board to components on the second circuit board for optimum antenna performance.
Regarding claim 12, as applied to claim 11, Zhao (Figure 5) further teaches a reflector (reflective plate), wherein the first circuit board (phase shifter board) is mounted on the reflector.
Regarding claim 13, as applied to claim 11, Zhao (Figure 5) further teaches a support backplate (radiator plate), wherein the second circuit board (transceiver board) is mounted on the support backplate.
Regarding claim 15, Zhao (Figures 5 and 7) teaches a base station antenna comprising a radome 100, and a board assembly housed in the radome, the board assembly comprising a first circuit board (phase shifter board) and a second circuit board (transceiver board) spaced apart from and generally parallel with each other; 
a plurality of first electrical connectors mounted on the first circuit board;
a plurality of second electrical connectors mounted on the second circuit board; and
a plurality of cable assemblies.
Zhao does not explicitly mention that the cable assemblies are coaxial cable assemblies and includes a coaxial cable, a first corresponding electrical connector matching the first electrical connector on a first end of the coaxial cable, and a second corresponding electrical connecter matching the second electrical connector on a second end opposite to the first end on the coaxial cable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable assemblies or Zhao with coaxial assemblies which include a coaxial cable, a first corresponding electrical connector matching the first electrical connector on a first end of the coaxial cable, and a second corresponding electrical connecter matching the second electrical connector on a second end opposite to the first end on the coaxial cable, doing so would provide optimum RF signal transfer from components on the first circuit board to components on the second circuit board for optimum antenna performance.
Regarding claim 16, as applied to claim 15, Zhao (Figure 5) further teaches a reflector (reflective plate), wherein the first circuit board (phase shifter board) is mounted on the reflector.
Regarding claim 17, as applied to claim 16, Zhao (Figure 5) further teaches a support backplate (radiator plate), wherein the second circuit board (transceiver board) is mounted on the support backplate.
5.	Claims 1, 2, 6-12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al (CN 107799896A), hereinafter Qiu.  (Applicant’s submitted prior art).
Regarding claim 1, Qiu (Figures 1, 3 and 4) teaches a board assembly used for a base station antenna, the board assembly including a first circuit board 6 (calibration board) and a second circuit board (phase shifter board), wherein the first circuit board and the second circuit board are spaced apart from each other, the first circuit board has a plurality of first electrical connectors, the second circuit board has a plurality of second electrical connectors, the first electrical connectors and the second electrical connectors are electrically connected by a plurality of coaxial cable assemblies, each cable assembly extends between the first circuit board and the second circuit board (para [0025], [0048] and [0052]).
Qiu does not explicitly mention that the coaxial cable comprising a first corresponding electrical connector matching the first electrical connector on a first end of the coaxial cable, and a second corresponding electrical connector matching the second electrical connector on a second end opposite to the first end on the coaxial cable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the coaxial cable assemblies of Qiu to include a first corresponding electrical connector matching the first electrical connector on a first end of the coaxial cable, and a second corresponding electrical connecter matching the second electrical connector on a second end opposite to the first end on the coaxial cable, doing so would ensure good connections and provide optimum RF signal transfer from components on the first circuit board to components on the second circuit board for optimum antenna performance.
Regarding claim 2, as applied to claim 1, Qiu (Figure 1) teaches that the board assembly includes a reflector 1, and the first circuit board 6 is mounted on the reflector.
Regarding claim 6, as applied to claim 2, Qiu (Figures 1 and 2) teaches that the board assembly includes an array of radiators 201, and the radiators extend from the reflector 1 in a direction away from the second circuit board 5.
Regarding claim 7, as applied to claim 1, Qiu (para [0025], [0048] and [0052]) teaches that the first electrical connectors and the second electrical connectors, as well as the first corresponding electrical connectors and the second corresponding electrical connectors are radio frequency connectors.
Regarding claim 8, as applied to claim 1, Qiu (Figures 1-4) teaches that the first electrical connectors and the second electrical connectors, as well as the first corresponding electrical connectors and the second corresponding electrical connectors are respectively arranged in an array.
Regarding claim 9, as applied to claim 1, Qiu (Figures 1-4) teaches that the first circuit board is a feeder panel 5, and the second circuit board is a calibration board 6.
Regarding claim 10, Qiu teaches a radome (not shown) and a board assembly as defined in claim 1 housed in the radome.
Regarding claim 11, Qiu (Figures 1-4, para [0025], [0048] and [0052]) teaches a board assembly for a base station antenna comprising a first circuit board 6 and a second circuit board spaced apart from and generally parallel with each other; a plurality of first electrical connectors mounted on the first circuit board; a plurality of second electrical connectors mounted on the second circuit board, and a plurality of coaxial cable assemblies, wherein each coaxial cable assembly including a coaxial cable.
Qiu does not explicitly mention that the coaxial cable comprising a first corresponding electrical connector matching the first electrical connector on a first end of the coaxial cable, and a second corresponding electrical connector matching the second electrical connector on a second end opposite to the first end on the coaxial cable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the coaxial cable assemblies of Qiu to include a first corresponding electrical connector matching the first electrical connector on a first end of the coaxial cable, and a second corresponding electrical connecter matching the second electrical connector on a second end opposite to the first end on the coaxial cable, doing so would ensure good connections and provide optimum RF signal transfer from components on the first circuit board to components on the second circuit board for optimum antenna performance.
Regarding claim 12, as applied to claim 11, Qiu (Figure 1) further teaches a reflector 1, wherein the first circuit board 6 is mounted on the reflector.
Regarding claim 14, as applied to claim 12, Qiu (Figures 1 and 2) further teaches an array of radiators 201 mounted on the reflector 1, wherein the radiators extend from the reflector 1 in a direction away from the second circuit board 5.
Regarding claim 15, Qiu (Figures 1-4) teaches a base station antenna comprising a radome (not shown), and a board assembly housed in the radome, the board assembly comprising a first circuit board 6 and a second circuit board 5 spaced apart from and generally parallel with each other; a plurality of first electrical connectors mounted on the first circuit board; a plurality of second electrical connectors mounted on the second circuit board; a plurality of coaxial cable assemblies, each coaxial cable assembly including a coaxial cable connecting the first circuit board and the second circuit board.
Qiu does not explicitly mention that the coaxial cable comprising a first corresponding electrical connector matching the first electrical connector on a first end of the coaxial cable, and a second corresponding electrical connector matching the second electrical connector on a second end opposite to the first end on the coaxial cable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the coaxial cable assemblies of Qiu to include a first corresponding electrical connector matching the first electrical connector on a first end of the coaxial cable, and a second corresponding electrical connecter matching the second electrical connector on a second end opposite to the first end on the coaxial cable, doing so would ensure good connections and provide optimum RF signal transfer from components on the first circuit board to components on the second circuit board for optimum antenna performance.
Regarding claim 16, as applied to claim 15, Qiu (Figure 1) further teaches a reflector 1, wherein the first circuit board 6 is mounted on the reflector.
Regarding claim 18, Qiu (Figures 1 and 2) further teaches an array of radiators 201 mounted on the reflector 1, wherein the radiators extend from the reflector in a direction away from the second circuit board 5.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845